   

Exhibit 10.1(g)

      Sarah N. Reavis
Vice President
918-588-6867
FAX: 918-295-0400
sreavis@bokf.com  

 

December 31, 2008

Ms. Debra Roe
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748

RE:  Seventh Amendment to Agreement dated January 1, 2001 between The Monarch
Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the
aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First
Amendment dated December 31, 2002, Second Amendment dated December 31, 2003,
Third Amendment dated December 31, 2004, Fourth Amendment dated January 1, 2006,
Fifth Amendment dated December 31, 2006 and Sixth Amendment dated December 31,
2007.

Dear Debbie:

Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan
Agreement subject to the terms of this letter agreement ("Seventh Amendment"). 
Subject to the terms of the Loan Agreement, as amended, and this Seventh
Amendment, the Commitment will be:  1) a $17,825,569.45 Term Loan ("Term Loan")
that is a renewal of the outstanding balance of the $25,000,000 Term Loan dated
December 31, 2004 and 2) $15,000,000 Revolving Line of Credit ("Revolving Line")
that is a renewal of the $15,000,000 Revolving Line subject to the terms of this
letter amendment ("Seventh Amendment"). 

Section 1 of the Loan Agreement is hereby deleted and replaced with the
following:

 1.      The Term Loan.  Lender agrees to renew the remaining $17,825,569.45
balance of the $25,000,000 Term Loan dated December 31, 2004 to Borrower as
evidenced by a promissory note in the form attached hereto as Exhibit A,
maturing on December 31, 2014 (which, together with any extensions, renewals and
changes in form thereof, is hereinafter referred to as the "Term Note").

1.1    The Term Note will be payable in equal quarterly installments of
principal and interest in an amount to equate to a 6-year amortization, with
such payments calculated using the interest rate in effect on December 31, 2008,
provided however, that either Lender or Borrower may elect to recalculate the
payment installments on the 12-month anniversary of this Seventh Amendment based
on the outstanding principal balance on that date, the current floating interest
rate on that date, and the number of quarters remaining in the 6-year
amortization.  All outstanding principal and interest will be due and payable on
December 31, 2014.

1.2    Interest shall accrue and be payable quarterly as set forth in the Term
Note at a floating interest rate of BOKF National Prime less .75%.  Under no
circumstances will the rate on the Term Loan be less than 3.00%

1.3    Borrower may prepay the Term Note in whole or part at any time without
penalty.

Section 2 of the Loan Agreement is hereby deleted and replaced with the
following:

2.      The Revolving Line.  Lender agrees to loan Borrower up to $15,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit B, maturing on December 31, 2009 (which together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note").  Advances under the Line Note shall be used for working
capital and general corporate purposes, including issuance of letters of credit.

2.1    Provided there is no Event of Default, Borrower may advance, pay down,
and re-advance funds on the Line Note. 

2.2    Letters of Credit shall be issued pursuant to Lender's standard
procedure, upon receipt by Lender of an application; provided that (a) no event
of default has occurred and is continuing, and (b) the requested letter of
credit will not expire after the maturity date of the Line Note.  Borrower shall
pay all standard fees and costs charged by Lender in connection with the
issuance of Letters of Credit.  Lender shall be reimbursed for drawings under
the Letters of Credit either by Borrower or by an advance on the Line Note. 

2.3    Borrower may repay the Revolving Line in whole or part at any time
without penalty.

2.4    Interest shall accrue and be payable quarterly as set forth in the Line
Note at a floating interest rate of BOKF National Prime less 1.25%.  Under no
circumstances will the rate on the Revolving Line be less than 2.50%.  The
outstanding principal balance plus accrued interest shall be payable at maturity
date of December 31, 2009. 

TERMS AND CONDITIONS:  Unless otherwise agreed to in writing by Lender: 

1.      Financial Statements:  Borrower will provide annual audited financial
statements within 120 days of the end of each fiscal year and quarterly
unaudited financial statements within 60 days after the end of each quarter. 
Along with quarterly financial statements, Borrower will provide Lender with its
internally-prepared analysis of cash sources and uses for the four-quarter
period then ended, in form and content to be determined by Borrower and Lender
as mutually acceptable. 

2.      Capital Budget:  Borrower will provide to Lender, prior to the beginning
of Borrower's fiscal year and with quarterly updates thereafter, its capital
spending budget in form and content determined by Borrower and Lender as
mutually acceptable.  Upon reasonable request by Lender, Borrower will furnish
copies of other information related to planned capital projects. 

3.      Minimum Net Worth:  Borrower's tangible net worth will be determined on
the last day of any fiscal quarter commencing with the quarter ending 12/31/08,
as defined below:  

a.             Tangible Net Worth:  Borrower will maintain a minimum Tangible
Net Worth (in accordance with generally accepted accounting principles) of
$90,000,000.

b.            Adjusted Tangible Net Worth:  Borrow will maintain a minimum
Adjusted Tangible Net Worth of $95,000,000.  Adjusted Tangible Net Worth is
defined as Tangible Net Worth before Other Comprehensive Income.  For purposes
of the Adjusted Tangible Net Worth calculation, Other Comprehensive Income will
be the same as "Accumulated other comprehensive income (loss)" as presented in
the audited financial statements of the Borrower.

4.      Sale or Merger:  Borrower will not sell to, merge or consolidate with
any person or entity or permit any such merger or consolidation with the
Borrower, except for:   

a.            mergers between Borrower and any of its subsidiaries or between
any of its subsidiaries, and

b.            mergers in which Borrower is the surviving entity. 

5.      Creation or Existence of Liens:  Borrower will not create or permit to
exist any mortgage, pledge, lien or other encumbrance on any of its property,
personal or real, tangible or intangible, other than purchase money liens up to
$1,000,000 in the aggregate related to the acquisition of assets of Borrower in
the ordinary course of business. 

6.      Limitation on Indebtedness:  No limitation, other than Borrower will not
create, assume or incur:  

a.            Secured debt in the aggregate in excess of $1,000,000; and

b.            Unsecured debt (other than the Commitment herein) in the aggregate
in excess of $2,000,000. 

7.      Change in Ownership:  Borrower will not permit the sale or transfer of
capital stock that results in a change in control of Borrower.  A change in
control (as defined in Borrower's proxy statement) is any merger, consolidation
or disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting in concert who after such
acquisition would own more than 30% of the Borrower's outstanding voting stock.

8.      Reimbursement of Expenses:  Borrower will pay all reasonable and
customary out-of-pocket expenses incurred as part of the Loan Agreement,
including but not limited to reasonable attorney's fees; however, there will be
no costs to Borrower for preparation of this Seventh Amendment, absent material
modifications or extended negotiations. 

9.      General Terms:  Borrower agrees to maintain its properties, maintain
insurance in amounts and against risks customary for Borrower's business,
maintain all licenses and permits necessary to conduct Borrower's business,
comply with laws including but not limited to environmental laws and maintain
its corporate existence in good standing. 

EVENTS OF DEFAULT:  Borrower shall be in default under this Agreement upon the
occurrence of any one or more of the following events or conditions, herein
called "Default": 

1.      Any payment required under any Note or obligation of Borrower to Lender
is not made within ten days of the due date. 

2.      Borrower fails to perform or comply with any covenant, obligation,
warranty or provision in this Agreement or in any note or obligation of Borrower
to Lender, and such default continues uncured for thirty days or more from date
of occurrence. 

3.      Any warranty, representation, financial information or statement made or
furnished to Lender by or on behalf of Borrower proves to have been false in any
material respect when made or furnished. 

4.      The condemnation, seizure or appropriation of substantially all, or such
as in Lender's reasonable opinion constitutes a material portion of the assets
of the Borrower. 

5.      The rendering against Borrower of one or more final judgments, decrees
or orders for payment not covered by insurance, and the continuance of such
judgment or order unsatisfied and in effect for any period of thirty consecutive
days without a stay of execution. 

6.      Dissolution or termination of existence of Borrower. 

7.      Appointment of a receiver over any part of the property of Borrower, the
assignment of property of Borrower for the benefit of creditors or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Borrower. 

Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower, immediately declare due and payable all
liabilities and obligations of Borrower to Lender and exercise all rights and
remedies possessed by Lender.

GENERAL PROVISIONS: 

Unless otherwise specified herein, all terms and conditions, representations,
and warranties of Borrower in the Loan Agreement remain in full force and
effect.  In addition to the terms of the Loan Agreement, as modified by this
Seventh Amendment, Borrower consents to the provisions of the Term Note and the
Line Note; provided however, that to the extent any conflict exists between the
Loan Agreement and the Notes, then the Loan Agreement shall be controlling.

 

LENDER:                                                                   
BORROWER:

Bank of Oklahoma, N.A.                                              The Monarch
Cement Company

By:   /s/ Sarah N. Reavis                                               By: /s/
Walter H. Wulf, Jr.
       Sarah N. Reavis                                                        
Walter H. Wulf, Jr.
       Vice President                                                           
President